



Exhibit 10.3




AMENDMENT NO. 2 TO TERM LOAN CREDIT AGREEMENT




This AMENDMENT NO. 2 TO TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as
of March 31, 2017, is among TOWERS WATSON DELAWARE INC., a Delaware corporation
(the “Company”), BANK OF AMERICA, N.A., in its capacity as administrative agent
for the Lenders (as defined in the Term Loan Credit Agreement described below)
(in such capacity, the “Administrative Agent”), and each of the Lenders party
hereto.
W I T N E S S E T H:
WHEREAS, the Company, the Administrative Agent and the Lenders have entered into
that certain Term Loan Credit Agreement dated as of November 20, 2015 (as
amended by that certain Amendment No. 1 to Term Loan Credit Agreement dated as
of December 23, 2015, as amended hereby and as from time to time further
amended, supplemented, restated, amended and restated or otherwise modified, the
“Term Loan Credit Agreement”; capitalized terms used in this Agreement not
otherwise defined herein shall have the respective meanings given thereto in the
Term Loan Credit Agreement), pursuant to which the Lenders are providing a term
loan facility to the Company;
WHEREAS, each of the Subsidiary Guarantors has entered into the Subsidiary
Guaranty pursuant to which it has guaranteed the obligations of the Company
under the Term Loan Credit Agreement and the other Loan Documents;
WHEREAS, the Company has requested that the Administrative Agent and the Lenders
agree to an amendment to the Term Loan Credit Agreement as set forth herein, and
the Administrative Agent and the Lenders signatory hereto are willing to effect
such amendment on the terms and conditions contained in this Agreement.
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.Amendment. In reliance upon the representations, warranties and covenants of
the Company contained in this Agreement, and subject to the effectiveness and
the terms and conditions of this Agreement, including, without limitation, those
set forth in Section 2 hereof, as of the date on which this Agreement becomes
effective (the “Agreement Effective Date”), each of the undersigned Lenders,
hereby agrees to amend the Term Loan Credit Agreement as follows:


(a)
Section 1.01 of the Term Loan Credit Agreement is hereby amended by adding the
following defined term “Willis Towers Watson” in alphabetical order therein:



“Willis Towers Watson” means Willis Towers Watson Public Limited Company, a
company organized under the laws of Ireland.
(b)
Section 6.01(a) of the Term Loan Credit Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following in lieu
thereof:



(a)    as soon as available, but in any event no later than 90 days (or, in the
case of the fiscal year ending December 31, 2016, 97 days) after the end of each
fiscal year of





--------------------------------------------------------------------------------





the Company (commencing with the fiscal year ending December 31, 2016), (i) a
consolidated balance sheet of Willis Towers Watson and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
U.S. GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit, (ii) an unaudited
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of operations, changes
in shareholders’ equity, and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with U.S. GAAP, and (iii) a letter
(upon which the Administrative Agent and the Lenders are entitled to rely) from
the independent certified public accountant referred to in clause (i) above
stating in its opinion, the unaudited consolidated balance sheet and related
financial statements referred to in clause (ii) above, as supplemental
consolidating information to the audited consolidated audited balance sheet and
related financial statements referred to in clause (i) above, are fairly stated,
in all material respects, in relation to the consolidated financial statements
of Willis Towers Watson as a whole; and
2.Effectiveness; Conditions Precedent. The effectiveness of this Agreement and
the amendments to the Term Loan Credit Agreement herein provided are subject to
the satisfaction of the following conditions precedent:


(a)
the Administrative Agent shall have received counterparts of this Agreement duly
executed by the Company, the Required Lenders and the Administrative Agent;



(b)
[reserved];



(c)
no Event of Default or Default having occurred and being continuing; and



(d)
all fees and expenses payable to the Administrative Agent (including the
reasonable fees and expenses of counsel to the Administrative Agent to the
extent invoiced prior to the date hereof) shall have been paid in full (without
prejudice to final settling of accounts for such fees and expenses).



3.Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Agreement, the Company represents and
warrants to the Administrative Agent and the Lenders as follows:


(a)At the time of and immediately after giving effect to this Agreement, the
representations and warranties of the Company set forth in Article V of the Term
Loan Credit Agreement shall be true and correct in all material respects on and
as of the date hereof except that (i) if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation shall
be true and correct in all respects, (ii) to the extent that such
representations and





--------------------------------------------------------------------------------





warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date, and (iii) for the purposes of this
Agreement, the representations and warranties contained in Sections 5.05(a) and
(b) of the Term Loan Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Term Loan Credit Agreement.


(b)This Agreement has been duly executed and delivered by the Company. This
Agreement constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, Debtor
Relief Laws or similar Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.


4.Entire Agreement. This Agreement, the Term Loan Credit Agreement (including
giving effect to the amendment set forth in Section 1 above), and the other Loan
Documents (collectively, the “Relevant Documents”), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to any other party in relation to the subject matter hereof or
thereof. None of the terms or conditions of this Agreement may be changed,
modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 10.01 of the Term Loan Credit Agreement.


5.Full Force and Effect of Term Loan Credit Agreement. After giving effect to
this Agreement, the Term Loan Credit Agreement is hereby confirmed and ratified
in all respects and shall be and remain in full force and effect according to
its terms.


6.Counterparts and Effectiveness. This Agreement may be executed in any number
of counterparts and by the different parties on separate counterparts and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Agreement. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or
electronic delivery (including by .pdf) shall be effective as delivery of a
manually executed counterpart of this Agreement.


7.Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THIS AGREEMENT WILL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).


8.Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition of invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.


9.References. All references to the “Credit Agreement” (or the defined term
“Agreement” meaning the Term Loan Credit Agreement) in the Loan Documents shall
mean the Term Loan Credit Agreement giving effect to the amendment contained in
this Agreement.





--------------------------------------------------------------------------------







10.Successors and Assigns. This Agreement shall be binding upon the Company, the
Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Lenders and the
Administrative Agent and the respective successors and assigns of the Company,
the Lenders and the Administrative Agent.
 
[Signature pages follow.]


IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.


COMPANY:
TOWERS WATSON DELAWARE INC.
By:    /s/ William M. Rigger
Name:    William M. Rigger
Title:    Treasurer




BANK OF AMERICA, N.A., as Administrative Agent
By:    /s/ Liliana Claar
Name: Liliana Claar
Title: Vice President


BANK OF AMERICA, N.A., as a Lender
By:    /s/ Christopher Fallone
Name: Christopher Fallone
Title:    Associate


JPMORGAN CHASE BANK, N.A., as a Lender
By:    /s/ James S. Mintzer
Name: James S. Mintzer
Title:    Executive Director


HSBC BANK USA, N.A., as a Lender
By:    /s/ Jeff Huening
Name: Jeff Huening
Title:    Vice President


PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:    /s/ Zach Lieberthal
Name: Zach Lieberthal
Title:    AVP







--------------------------------------------------------------------------------





TD BANK, N.A., as a Lender
By:    /s/ Mark Hogan
Name: Mark Hogan
Title:    Senior Vice President


U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:    /s/ Allison Burgun
Name: Allison Burgun
Title:    Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a                            Lender
By:    /s/ Michelle S. Dagenhart
Name: Michelle S. Dagenhart
Title:    Director





